--------------------------------------------------------------------------------

Exhibit 10.11.4
ROCKVILLE FINANCIAL, INC.
ROCKVILLE BANK


Employment Agreement for William H.W. Crawford, IV


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 14th day of November,
2013, effective on the Effective Date defined below, by and among ROCKVILLE
FINANCIAL, INC., a Connecticut corporation (the “Company”), ROCKVILLE BANK, a
Connecticut savings bank and a wholly-owned subsidiary of the Company (the
“Bank”), and William H.W. Crawford, IV (“Executive”).


WITNESSETH


WHEREAS, the Bank and the Company have previously entered into an employment
agreement with Executive; and


WHEREAS, the Bank and the Company have entered into an agreement on this date to
merge with UNION BANK and UNION (the “Merger”), respectively; and


WHEREAS, the parties wish to secure the Executive’s services as Chief Executive
Officer of the Bank and Company as survivor institutions from the Merger; and


WHEREAS, the parties have determined that certain modifications to the prior
agreement are necessary and appropriate; and


WHEREAS, Executive is willing to provide services to the Company and the Bank on
the terms and conditions hereinafter set forth, contingent upon closing of the
Merger.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company, the Bank and Executive each hereby acknowledge,
the Company, the Bank and Executive hereby agree as follows:


1. Employment.


Each of the Bank and Company hereby agree to employ Executive as its Chief
Executive Officer (with the principal executive duties set forth below in
Section 3), and Executive hereby agrees to accept such employment and serve in
such capacities, during the Term as defined in Section 2 (subject to
Section 7(c) and 7(e)) and upon the terms and conditions set forth in this
Agreement. The parties agree that no Change of Control payments from the prior
agreement will be due in connection with the Merger if this Agreement goes into
effect.

 
1

--------------------------------------------------------------------------------

 
2. Term.


The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the date of the consummation of the Merger (the
“Effective Date”) and ending on the third anniversary of the said Effective
Date, and any period of extension thereof in accordance with this Section 2,
except that the Term will end at a date, prior to the end of such period or
extension thereof, specified in Section 6 or 7 in the event of termination of
Executive’s employment. If the Term is not extended beyond the Third
Anniversary, then Executive shall be paid a severance payment as described in
Section 7(d) “Termination by Executive for Good Reason Prior to or More than Two
Years after a Change of Control” at a two and one-half times (2.5) multiplier.
 
The Term, if not previously ended, shall be extended by one additional year
(added to the end of the Term) first on the third anniversary of the Effective
Date (extending the term to the fourth anniversary of the Effective Date) and
again on each subsequent anniversary of the Effective Date, but only in the
event the Bank serves written notice in accordance with Section 12(d) upon
Executive at least six (6) months preceding such anniversary, in any case
subject to earlier termination of Executive’s employment and earlier termination
of the Term in accordance with Section 6 or 7.   If the Term is not extended
beyond the Fourth Anniversary (or any succeeding Anniversary to which the Term
has been extended), then Executive shall be paid a severance payment as
described in Section 7(d) “Termination by Executive for Good Reason Prior to or
More than Two Years after a Change of Control” at a two and one-quarter times
(2.25) multiplier.
 
The foregoing notwithstanding, in the event there occurs a Potential Change in
Control during the Term, the Term shall be extended automatically until the day
after the earlier of: (a) the second anniversary of the date the Change in
Control is consummated; or (b) the date the Change in Control contemplated by
the Potential Change in Control is fully and finally abandoned.


3. Offices and Duties.


The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) or 7(e):


(a) Generally. Executive shall, as set forth in Section 1, serve as the Chief
Executive Officer of the Bank and Company. Executive shall, in collaboration
with the Boards of Directors of the Bank and Company (the “Boards”), define and
articulate the strategic direction of the Bank and Company; shall develop and
execute operating plans to support this strategic direction; and shall execute
and monitor strategies for ensuring and enhancing the long-term financial
viability of the Bank and Company.  He shall have and perform such duties,
responsibilities, and authorities as are prescribed by or under the Bylaws of
the Bank and Company and as are customarily associated with such position or,
irrespective of the office, title or other designation, if any, a position with
responsibilities and powers substantially identical to such position with the
Bank and Company. In addition, Executive shall have and perform such additional
duties, responsibilities, and authorities consistent with the office of Chief
Executive Officer as may be from time to time assigned by the Boards based on
their assessment of the
 
2

--------------------------------------------------------------------------------

 
business needs of the Bank and Company, and the Bank and Company reserve their
right to change or modify these assignments and any positions and titles
associated therewith.


(b) Directorship.  In addition, Executive shall continue as a Director of each
of the Boards following the Effective Date, and shall be nominated for
re-election to the Board during the Term, subject to the Board’s fiduciary
duties. Executive agrees to resign as a member of the Boards, in the event his
employment under this Agreement terminates for any reason, effective as of the
date of such termination.


(c) Commitment. Executive shall devote his full business time and attention, and
his best efforts, abilities, experience, and talent, to the position of Chief
Executive Officer and other assignments hereunder, and for the business of the
Bank, without commitment to other business endeavors, except that Executive
(i) may make personal investments which are not in conflict with his duties to
the Bank and manage personal and family financial and legal affairs, (ii) may
undertake public speaking engagements, and (iii) may, with prior written consent
of the Chairman of the Boards, serve as a director of (or similar position with)
any other business or an educational, charitable, community, civic, religious,
or similar type of organization, so long as such activities (i.e., those listed
in clauses (i) through (iii)) do not preclude or render unlawful Executive’s
employment or service to the Bank or otherwise materially inhibit the
performance of Executive’s duties under this Agreement or materially impair the
business of the Bank or its affiliates.


(d) Place of Employment. Executive’s principal place of employment shall be at
the administrative offices of the Bank or other location as agreed by the
Executive and the Boards.


4. Salary and Annual Incentive Compensation.


As partial compensation for the services to be rendered hereunder by Executive,
the Bank agrees to pay to Executive during the Term the compensation set forth
in this Section 4.


(a) Base Salary. The Bank will pay to Executive during the Term a base salary,
the annual rate of which shall initially be $476,000 ($500,000 if the Effective
Date is after December 31, 2013), payable in accordance with the Bank’s usual
payroll practices with respect to senior executives (except to the extent
deferred under Section 5(d)). Executive’s annual base salary shall be reviewed
by the Compensation Committee or its successor (the “Committee”) of the Boards
at least once in each calendar year, and may be increased above, but may not be
reduced below, the then-current rate of such base salary. For purposes of this
Agreement, “Base Salary” means Executive’s then-current base salary.


(b) Annual Incentive Compensation. The Bank will pay to Executive during the
Term annual incentive compensation which shall offer to Executive an opportunity
to earn additional compensation based upon performance in amounts determined by
the Committee in accordance with the applicable plan and consistent with past
practices of the Bank, with the nature of the performance and the levels of
performance triggering
 
3

--------------------------------------------------------------------------------

 
 
payments of such annual target incentive compensation for each year to be
established and communicated to Executive during the first quarter of such year
by the Committee. In addition, the Committee (or the Boards) may determine, in
its discretion, to increase Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the applicable plan (except to the extent deferred under
Section 5(d)).


 5. 
Long-Term Compensation, Including Stock Plan Awards, Benefits, Deferred
Compensation, and Expense Reimbursement.



(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in executive compensation
plans and programs intended for general participation by senior executives of
the Bank, as presently in effect or as they may be modified or added to by the
Bank from time to time, subject to the eligibility and other requirements of
such plans and programs, including without limitation any stock option plans,
plans under which restricted stock/restricted stock units, performance-based
restricted stock/restricted stock units or performance-accelerated restricted
stock/restricted stock units (collectively, “stock plans”) may be awarded, other
annual and long-term cash and/or equity incentive plans, and deferred
compensation plans. The Bank makes no commitment under this Section 5(a) to
provide participation opportunities to Executive in all plans and programs or at
levels equal to (or otherwise comparable to) the participation opportunity of
any other executive.


(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in employee and
executive benefit plans and programs of the Bank, as presently in effect or as
they may be modified or added to by the Bank from time to time, subject to the
eligibility and other requirements of such plans and programs, including without
limitation plans providing pensions, supplemental pensions, supplemental and
other retirement benefits, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, as well as savings,
profit-sharing, and stock ownership plans. The Bank makes no commitment under
this Section 5(b) to provide participation opportunities to Executive in all
benefit plans and programs or at levels equal to (or otherwise comparable to)
the participation opportunity of any other executive.


In furtherance of and not in limitation of the foregoing, during the Term:
 
            (i)           Executive will participate as Chief Executive Officer
in all executive and employee vacation and time-off programs;
 
            (ii)           The Bank will provide Executive with coverage as
Chief Executive Officer with respect to long-term disability insurance;
 
4

--------------------------------------------------------------------------------

 
            (iii)           Executive will be covered by Bank-paid group term
life insurance; and
 
            (iv)           Executive shall be entitled to participate in a
supplemental executive retirement plan in accordance with such terms as the
Committee shall determine based on emerging and best practices. In addition,
subject to meeting eligibility requirements, Executive shall be entitled to
participate in the Supplemental Savings and Retirement Plan.


(c) Acceleration of Awards Upon Termination Within Two Years After a Change in
Control. In the event of termination of the employment of Executive
simultaneously with or within two years after a Change in Control (as defined in
Section 8(b)), other than for Cause, all outstanding stock options, restricted
stock, and other equity-based awards then held by Executive shall become vested
and exercisable. The time and form of payment of such equity-based awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such equity-based awards were granted.
 
(d) Deferral of Compensation. If the Bank has in effect or adopts any deferral
program or arrangement permitting executives to elect to defer any compensation,
Executive will be eligible to participate in such program. Any plan or program
of the Bank which provides benefits based on the level of salary, annual
incentive, or other compensation of Executive shall, in determining Executive’s
benefits, take into account the amount of salary, annual incentive, or other
compensation prior to any reduction for voluntary contributions made by
Executive under any deferral or similar contributory plan or program of the Bank
(excluding compensation that would not be taken into account even if not
deferred), but shall not treat any payout or settlement under such a deferral or
similar contributory plan or program to be additional salary, annual incentive,
or other compensation for purposes of determining such benefits, unless
otherwise expressly provided under such plan or program.


(e) Company Registration Obligations. The Company will use its best efforts to
file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.


(f) Reimbursement of Expenses. The Bank will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the Bank’s
reimbursement policies as in effect from time to time and the provisions of
Section 7(g) of this Agreement.

 
5

--------------------------------------------------------------------------------

 
(g) Club Dues. The Bank shall reimburse Executive or pay for the cost of an
individual membership at a country club determined by the Bank in its discretion
for use by Executive, including all membership bonds or surety, initiation or
membership fees, annual dues, capital assessments and all business-related
expenses incurred at such club. Executive shall not be entitled to a tax
gross-up for reimbursements or payments under this Section 5(g).


(h) Car Allowance. The Bank shall provide Executive with a car allowance of up
to a maximum amount of $750 per month during the Term. The car allowance shall
be used to pay for the costs associated with the Executive’s primary automobile;
including but not limited to, lease payments, insurance, registration, and
maintenance costs. Executives shall not be entitled to a tax gross-up for the
allowance under this Section 5(h).
 
(i) Limitations Under Code Section 409A. Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Bank will adjust the payment in accordance with Section 7(g)(viii) of
this Agreement.


6. Termination Due to Retirement, Death, or Disability.


(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65 (“Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Retirement, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:
 
 (i)           Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));
 
 (ii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of annual incentive compensation that would have become payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;
 
6

--------------------------------------------------------------------------------

 
 (iii)           The vesting and exercisability of stock options held by
Executive at termination and all other terms of such options shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 10(f) hereof);
 
 (iv)           All restricted stock and deferred stock awards, including
outstanding stock plan awards, all other long-term incentive awards, and all
deferral arrangements under Section 5(d), shall be governed by the plans and
programs under which the awards were granted or governing the deferral, and all
rights under the SERP and any other benefit plan shall be governed by such
plans; and
 
 (v)           Upon Retirement, if Executive is not eligible for retiree
coverage under the Bank’s health plan (the “Health Plan”) or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s Retirement) from the date of Executive’s Retirement until
Executive’s attainment of Social Security retirement age had Executive remained
employed by the Bank during such period, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s Retirement. Such lump sum amount shall be calculated by an actuary
selected by the Bank and paid in cash at the time specified in Section 6(d).
Such amount shall not be subject to reduction or forfeiture by reason of any
coverage for which Executive may thereafter become eligible by reason of
subsequent employment or otherwise. For purposes of this Section, present value
shall be calculated on the basis of the discount rate set forth in the Bank’s
qualified retirement plan for the determination of lump sum payments, or, if the
Bank’s qualified retirement plan is terminated, the discount rate that would
apply for the determination of lump sum payments had the qualified retirement
plan not been terminated.


(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after death, and the Bank will
pay Executive’s beneficiary or estate at the time specified in Section 6(d), and
Executive’s beneficiary or estate will be entitled to receive, the following:
 
 (i)           Executive’s Compensation Accrued at Termination;
 
(ii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s death occurred, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in
 
7

--------------------------------------------------------------------------------

 
 
cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of his death and the
denominator of which is the total number of days in the year of death;
 
 (iii)           The vesting and exercisability of stock options held by
Executive at death and all other terms of such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;
 
 (iv)           All restricted stock and deferred stock awards, including
outstanding stock plan awards, all other long-term incentive awards, and all
deferral arrangements under Section 5(d), shall be governed by the plans and
programs under which the awards were granted or governing the deferral, and all
rights under the SERP and any other benefit plan shall be governed by such
plans;
 
 (v)           If Executive’s surviving spouse (and eligible dependents, if any)
elects continued coverage under the Bank’s Health Plan in accordance with the
applicable provisions of COBRA, the Bank shall pay to Executive’s surviving
spouse (and eligible dependents, if any) on a monthly basis during such COBRA
continuation period and in accordance with Section 7(g) of this Agreement an
amount equal on an after-tax basis to the total cost of such coverage. No
further benefits shall be paid under this Section after the expiration of the
maximum COBRA continuation period available to Executive’s surviving spouse (and
eligible dependents, if any).


(c) Disability. The Bank may terminate the employment of Executive hereunder due
to the Disability (as defined in Section 8(d)) of Executive. Upon termination of
employment, the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease except for
obligations which expressly continue after termination of employment due to
Disability, and the Bank will pay Executive at the time specified in
Section 6(d), and Executive will be entitled to receive, the following:
 
 (i)           Executive’s Compensation Accrued at Termination;
 
 (ii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of annual incentive compensation that would have become payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;
 
8

--------------------------------------------------------------------------------

 
 (iii)           Stock options held by Executive at termination shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;
 
 (iv)           Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;


 (v)           Disability benefits shall be payable in accordance with the
Bank’s plans, programs and policies, including the SERP, and all deferral
arrangements under Section 5(d) will be settled in accordance with the plans and
programs governing the deferral;
 
 (vi)           Upon termination of Executive’s employment due to Disability, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until Executive’s attainment of Social Security retirement age had
Executive remained employed by the Bank during such period, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 6(d). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 6(d) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from
 
9

--------------------------------------------------------------------------------

 
 
the date of Executive’s termination of employment until Executive’s attainment
of Social Security retirement age, calculated on the assumption that the cost of
such coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
Executive’s attainment of Social Security retirement age, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.


(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Bank more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of
Section 7(g) of this Agreement relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the Code.


7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability.


(a) Termination by the Bank for Cause. The Bank may, subject to Section 7(h)
below, terminate the employment of Executive hereunder for Cause (as defined in
Section 8(a)) at any time. At the time Executive’s employment is terminated for
Cause, the Term will terminate, all obligations of the Bank and Executive under
Sections 1 through 5 of this Agreement will immediately cease except for
obligations which expressly continue after termination of employment by the Bank
for Cause, and the Bank will pay Executive at the time specified in
Section 7(g), and Executive will be entitled to receive, the following:


 (i)           Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));
 
 (ii)           All stock options, restricted stock and deferred stock awards,
including outstanding stock plan awards, and all other long-term incentive
awards will be governed by the terms of the plans and programs under which the
awards were granted; and
 
10

--------------------------------------------------------------------------------

 
 (iii)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights,
if any, under the SERP and any other benefit plan shall be governed by such
plans.


(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(e)) at any time upon 90 days’ written notice to the Bank.
An election by Executive not to extend the Term pursuant to Section 2 hereof
shall be deemed to be a termination of employment by Executive for reasons other
than Good Reason at the date of expiration of the Term, unless a Change in
Control (as defined in Section 8(b)) occurs prior to, and there exists Good
Reason at, such date of expiration; provided, however, that, if Executive has
attained age 60 at such date of termination, such termination shall be deemed a
Retirement of Executive, which shall instead be governed by Section 6(a) above.
At the time Executive’s employment is terminated by Executive other than for
Good Reason the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Bank will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:
 
 (i)           Executive’s Compensation Accrued at Termination;
 
 (ii)           All stock options, restricted stock and deferred stock awards,
including outstanding stock plan awards, and all other long-term incentive
awards will be governed by the terms of the plans and programs under which the
awards were granted;
 
 (iii)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans.


(c) Termination by the Bank Without Cause Prior to or More than Two Years After
a Change in Control. The Bank may, subject to Section 7(h) below, terminate the
employment of Executive hereunder without Cause, if at the date of termination
no Change in Control has occurred or such date of termination is at least two
years after the most recent Change in Control, upon at least 60 days’ written
notice to Executive. The foregoing notwithstanding, the Bank may elect, by
written notice to Executive, to terminate Executive’s positions specified in
Sections 1 and 3 and all other obligations of Executive and the Bank under
Section 3 at a date earlier than the expiration of such 60-day period, if so
specified by the Bank in the written notice, provided that Executive shall be
treated as an employee of the Bank (without any assigned duties) for all other
purposes of this Agreement, including for purposes of Sections 4 and 5, from
such specified date until the expiration of such 60-day period. At the time
Executive’s employment is terminated by the Bank (i.e., at the expiration of
such notice period), the Term will terminate, all remaining obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease (except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:
 
11

--------------------------------------------------------------------------------

 
 (i)           Executive’s Compensation Accrued at Termination;


 (ii)           Cash in an aggregate amount equal to (A) if the termination
occurs before the third year anniversary of the Effective Date three (3) times:
(B) if the termination occurs between the third year anniversary and the fourth
year anniversary of the Effective Date two and one-half time (2.5); and (C) if
the termination occurs at or following the fourth year anniversary of the
Effective Date two and one-quarter (2.25) times the sum of (X) Executive’s Base
Salary under Section 4(a) immediately prior to termination plus (Y) an amount
equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the year of termination. The amount
determined to be payable under this Section 7(c)(ii) shall be payable in a lump
sum;
 
 (iii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;
 
 (iv)           Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, and, in other respects, such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;
 
 (v)           Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;
 
12

--------------------------------------------------------------------------------

 
 (vi)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;
 
 (vii)           All rights under the SERP shall be governed by such plan;
 
 (viii)           Upon termination of Executive’s employment hereunder, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until the third anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
the third anniversary of Executive’s termination of employment, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.
 
(d) Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control. Executive may terminate his employment hereunder for
Good Reason, prior to a Change in Control or after the second anniversary of the
most recent Change in Control, upon 90 days’ written notice to the Bank;
provided, however, that, if
 
13

--------------------------------------------------------------------------------

 
 
the Bank has corrected the basis for such Good Reason within 30 days after
receipt of such notice, Executive may not terminate his employment for Good
Reason, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Bank and Executive under Sections 1
through 5 of this Agreement will immediately cease (except for obligations which
continue after termination of employment as expressly provided herein), and the
Bank will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:
 
 (i)           Executive’s Compensation Accrued at Termination;
 
 (ii)           Cash in an aggregate amount equal to (A) if the termination
occurs before the third year anniversary of the Effective Date three (3) times;
(B) if the termination occurs between the third year anniversary and the fourth
year anniversary of the Effective Date two and one-half time (2.5); and (C) if
the termination occurs at or following the fourth year anniversary of the
Effective Date two and one-quarter (2.25) times the sum of (X) Executive’s Base
Salary under Section 4(a) immediately prior to termination plus (Y) an amount
equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the year of termination. The amount
determined to be payable under this Section 7(d)(ii) shall be payable in a lump
sum;
 
 (iii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;


 (iv)           Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, and, in other respects, such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;
 
 (v)           Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;
 
14

--------------------------------------------------------------------------------

 
 (vi)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;
 
 (vii)           All rights under the SERP shall be governed by such plan; and
 
 (viii)           Upon termination of Executive’s employment hereunder, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment to the date one and one-half years
following the date of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment to the date one and one-half years following the date
of Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred. For purposes of this Section, present
value shall be calculated on the basis of the discount rate set forth in the
Bank’s qualified retirement plan for the determination of lump sum payments, or,
if the Bank’s qualified retirement plan is terminated, the discount rate that
would apply for the determination of lump sum payments had the qualified
retirement plan not been terminated.

 
15

--------------------------------------------------------------------------------

 
If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).


(e) Termination by the Bank Without Cause Within Two Years After a Change in
Control. The Bank may, subject to Section 7(h) below, terminate the employment
of Executive hereunder without Cause, simultaneously with or within two years
after a Change in Control, upon at least 60 days’ written notice to Executive.
The foregoing notwithstanding, the Bank may elect, by written notice to
Executive, to terminate Executive’s positions specified in Sections 1 and 3 and
all other obligations of Executive and the Bank under Section 3 at a date
earlier than the expiration of such 60-day notice period, if so specified by the
Bank in the written notice, provided that Executive shall be treated as an
employee of the Bank (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 60-day period. At the time Executive’s
employment is terminated by the Bank (i.e., at the expiration of such notice
period), the Term will terminate, all remaining obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:
 
 (i)           Executive’s Compensation Accrued at Termination;


 (ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(e)(ii)
shall be paid by the Bank in a lump sum;
 
 (iii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;
 
16

--------------------------------------------------------------------------------

 
 (iv)           Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, and any such options granted on or after the Effective Date
shall remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;
 
 (v)           Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;
 
(vi)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;
 
(vii)           All rights under the SERP shall be governed by such plan; and
 
(viii)           Upon termination of Executive’s employment hereunder, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of
 
17

--------------------------------------------------------------------------------

 
 
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred; and (B) the amount that Executive and
the Bank would have paid to continue Executive’s group life insurance coverage,
had he remained employed, from the date of Executive’s termination of employment
until the third anniversary of Executive’s termination of employment, calculated
on the assumption that the cost of such coverage would remain unchanged from
that in effect for the year in which Executive’s termination occurred. For
purposes of this Section, present value shall be calculated on the basis of the
discount rate set forth in the Bank’s qualified retirement plan for the
determination of lump sum payments, or, if the Bank’s qualified retirement plan
is terminated, the discount rate that would apply for the determination of lump
sum payments had the qualified retirement plan not been terminated.


(f) Termination by Executive for Good Reason Within Two Years After a Change in
Control. Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within two years after a Change in Control, upon 90 days’
written notice to the Bank; provided, however, that, if the Bank has corrected
the basis for such Good Reason within 30 days after receipt of such notice,
Executive may not terminate his employment for Good Reason, and therefore
Executive’s notice of termination will automatically become null and void. At
the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:
 
 (i)           Executive’s Compensation Accrued at Termination;
 
 (ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(f)(ii)
shall be paid by the Bank in a lump sum;
 
 (iii)           In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive’s employment terminated, a lump sum amount equal
to the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;
 
18

--------------------------------------------------------------------------------

 
 (iv)           Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, and any such options granted on or after the Effective Date
shall remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;
 
(v)           Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;
 
 (vi)           All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;
 
 (vii)           All rights under the SERP shall be governed by such plan; and  
 
(viii)           Upon termination of Executive’s employment hereunder, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of
 
19

--------------------------------------------------------------------------------

 
 
(A) the amount that Executive and the Bank would have paid, had he remained
employed, for coverage under the Bank’s group long-term disability policy from
the date of Executive’s termination of employment until the third anniversary of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred; and (B) the amount that Executive and
the Bank would have paid to continue Executive’s group life insurance coverage,
had he remained employed, from the date of Executive’s termination of employment
until the third anniversary of Executive’s termination of employment, calculated
on the assumption that the cost of such coverage would remain unchanged from
that in effect for the year in which Executive’s termination occurred. For
purposes of this Section, present value shall be calculated on the basis of the
discount rate set forth in the Bank’s qualified retirement plan for the
determination of lump sum payments, or, if the Bank’s qualified retirement plan
is terminated, the discount rate that would apply for the determination of lump
sum payments had the qualified retirement plan not been terminated.


If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).
 
(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments under Section 409A.
 
 (i)           Whether the Executive has had a termination of employment shall
be determined on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).
 
 (ii)           Whether a termination is deemed to be at or within two years
after a Change in Control for purposes of Sections 7(c), (d), (e), or (f) is
determined at the date of termination, regardless of whether the Change in
Control had occurred at the time a notice of termination was given. In the event
Executive’s employment terminates for any reason set forth in Section 7(b)
through (f), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except in the case of annual incentives in lieu of which
amounts are paid hereunder).
 
 (iii)           Amounts payable under this Section 7 following Executive’s
termination of employment, other than those expressly payable on a deferred
basis, will be paid in the payroll period next following the payroll period in
which termination of employment occurs except as otherwise provided in this
Section 7.
 
20

--------------------------------------------------------------------------------

 
 (iv)           Any reimbursements made or in-kind benefits provided under this
Agreement shall be subject to the following conditions:
 
            (A)           the amount of expenses eligible for reimbursement or
in-kind benefits provided in any one taxable year of Executive shall not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
in any other taxable year of Executive;
 
            (B)           the reimbursement of any expense shall be made each
calendar quarter not later than the last day of Executive’s taxable year
following Executive’s taxable year in which the expense was incurred (unless
this Agreement specifically provides for reimbursement by an earlier date);
 
            (C)           the right to reimbursement of an expense or payment of
an in-kind benefit shall not be subject to liquidation or exchange for another
benefit.


In addition, with respect to any reimbursement made under Section 6(b)(v) for
expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse (or eligible
dependents, if any) would be entitled to continuation coverage under the Bank’s
Health Plan pursuant to COBRA if Executive’s spouse (or eligible dependents, if
any) had elected such coverage and paid the applicable premiums shall be exempt
from Section 409A of the Code and the six-month delay in payment described
hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Regulations.
 
 (v)           Executive’s right to reimbursements under this Agreement shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.
 
 (vi)           Any tax gross-up payments made under this Agreement, within the
meaning provided by Section 1.409A-3(i)(1)(v) of the Regulations, shall be made
by the end of Executive’s taxable year next following Executive’s taxable year
in which he remits the related taxes (unless this Agreement specifically
provides for payment by an earlier date).
 
 (vii)           It is intended that payments made under this Agreement due to
Executive’s termination of employment which are paid on or before the 15th day
of the third month following the end of Executive’s taxable year in which his
termination of employment occurs shall be exempt from compliance with
Section 409A of the Code pursuant to the exemption for short-term deferrals set
forth in Section 1.409A-1(b)(4) of the Regulations (the “Exempt Short-Term
Deferral Payments”); and that payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which Executive terminates
employment in an aggregate amount not exceeding two times the lesser of: (A) the
sum of Executive’s annualized compensation based on his annual rate of
 
21

--------------------------------------------------------------------------------

 
 
pay for the taxable year preceding the taxable year in which he terminates
employment (adjusted for any increase during that year that was expected to
continue indefinitely if he had not terminated employment); or (B) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the terms
of this Agreement, it is possible for a payment that is subject to Section 409A
to be made in two separate taxable years, payment shall be made in the later
taxable year.
 
 (viii)           Anything in this Agreement to the contrary notwithstanding,
payments to be made under this Agreement upon termination of Executive’s
employment which are subject to Section 409A of the Code shall be delayed for
six months following such termination of employment if Executive is a Specified
Employee as defined in Section 8(g) on the date of his termination of
employment. Any payment or reimbursement due within such six-month period shall
be delayed to the end of such six-month period. The Bank will adjust the payment
or reimbursement to reflect the deferred payment date by multiplying the payment
or reimbursement by the product of the six-month CMT Treasury Bill annualized
yield rate as published by the U.S. Treasury for the date on which such payment
or reimbursement would have been made but for the delay multiplied by a
fraction, the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. In the event of a
reimbursement that is required by other terms of this Agreement to be made on an
after-tax basis and which is subject to the six-month delay provided herein, the
reimbursement as adjusted in accordance with this Section 7(g) to reflect the
deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Bank will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following Executive’s termination of employment. Notwithstanding the foregoing,
if calculation of the amounts payable by any payment date specified in this
Section 7(g) is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations
thereunder. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.


(h) Board Approval Required for Certain Involuntary Terminations. Except in the
case of death or Disability, no involuntary termination of the Executive prior
to the third anniversary of the Effective Date shall be effective unless and
until made by resolution of the Board of Directors of the Bank, which resolution
shall have been duly passed and approved by not less than two-thirds of the
Directors of the Bank (excluding Executive himself).

 
22

--------------------------------------------------------------------------------

 
8. Definitions Relating to Termination Events.


(a) “Cause.” For purposes of this Agreement, “Cause” shall mean:
 
 (i)           engaging in any act or acts of dishonesty or morally
reprehensible conduct or committing any act or acts that constitute a felony,
whether or not relating to the Company, the Bank or their affiliates;
 
 (ii)           attempting to obtain personal gain, profit or enrichment at the
expense of the Company, the Bank or their affiliates, or from any transaction in
which Executive has an interest which is adverse to the interest of the Company,
the Bank or their affiliates, unless Executive shall have obtained the prior
written consent of the Chairman of the Boards;
 
 (iii)           willful and continued failure to perform the reasonable duties
assigned to Executive within the scope of Executive’s responsibilities
hereunder, the reasonable policies, standards or regulations of the Company, the
Bank or their affiliates as the same shall from time to time exist, provided
Executive shall have received at least one written notice in writing from the
Company, the Bank or their affiliates of such failure and such failure shall
continue or recur 10 or more days after such notice;
 
 (iv)           acting in a manner that Executive intends, believes or
reasonably should foresee to be materially detrimental or damaging to the
Company’s, the Bank’s or their affiliates’ reputation, business operations or
relations with their employees, suppliers or customers; or
 
 (v)           committing any material breach of this Agreement or any other
written agreement between Executive and either the Company, the Bank or their
affiliates. To the extent that the Boards of Directors wish to terminate the
Executive for Cause and the action or actions giving rise to Cause may be cured
by the Executive, the Boards of Director will provide the Executive a thirty
(30) day period within which he may cure such action or actions and avoid a
termination for Cause.




(b) “Change in Control.” For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if, during the term of this Agreement:
 
 (i)           the Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result, with respect to
the Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) who were stockholders of
the Company immediately before the merger or consolidation;
 
23

--------------------------------------------------------------------------------

 
 (ii)           any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
50% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;
 
 (iii)           during any period of twenty-four months (not including any
period prior to the Effective Date of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors of the Company, and
any new director (other than (A) a director nominated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections (8)(b)(i), (ii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or
(C) a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s securities) whose election by the Board
of Directors of the Company or nomination for election by the Company’s
stockholders was approved in advance by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
 
 (iv)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
 
 (v)           the Board of Directors of the Company adopts a resolution to the
effect that, for purposes of this Agreement, a Change in Control has occurred.


(c) “Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:
 
 (i)           The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro-rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or 7(g) as the case may be;
 
 (ii)           All vested, nonforfeitable amounts owing or accrued at the date
of Executive’s termination of employment under any compensation and benefit
plans, programs, and arrangements set forth or referred to in Sections 4(b) and
5(a) and 5(b) hereof (including any earned and vested annual incentive
compensation and long-term incentive award) in which Executive theretofore
participated, payable in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and
 
24

--------------------------------------------------------------------------------

 
 (iii)           Reasonable business expenses and disbursements incurred by
Executive prior to Executive’s termination of employment, to be reimbursed to
Executive, as authorized under Section 5(f), in accordance the Company’s
reimbursement policies as in effect at the date of such termination, and payable
in a lump sum in accordance with Section 7(g).
 
(d) “Disability.” For purposes of this Agreement, “Disability” shall have the
meaning ascribed to it by Section 409A of the Code and the Regulations.


(e) “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:
 
 (i)           the assignment to Executive of duties materially inconsistent
with Executive’s position and status as Chief Executive Officer, or an
alteration, materially adverse to Executive, in Executive’s position and status
as Chief Executive Officer or in the nature of Executive’s duties,
responsibilities, and authorities or conditions of Executive’s employment from
those relating to Executive position and status as Chief Executive Officer
(excluding changes in assignments permitted under Section 3); except the
foregoing shall not constitute Good Reason if occurring in connection with the
termination of Executive’s employment for Cause, Disability, Retirement, as a
result of Executive’s death, or as a result of action by or with the consent of
Executive;
 
 (ii)           (A) a material reduction by the Bank in Executive’s Base Salary,
(B) the setting of Executive’s annual target incentive opportunity or payment of
earned annual incentive not in material conformity with Section 4 hereof, (C) a
change in compensation or benefits not in material conformity with Section 5, or
(D) a material reduction, after a Change in Control, in perquisites from the
level of such perquisites as in effect immediately prior to the Change in
Control or as the same may have been increased from time to time after the
Change in Control, except for across-the-board perquisite reductions similarly
affecting all senior executives of the Bank and all senior executives of any
Person in control of the Company;
 
 (iii)           the relocation of the principal place of Executive’s employment
to a site that is outside of a fifty mile radius of his principal place of
employment prior to such relocation; for this purpose, required travel on the
Bank’s business will not constitute a relocation so long as the extent of such
travel is substantially consistent with Executive’s customary business travel
obligations in periods prior to the Effective Date;
 
25

--------------------------------------------------------------------------------

 
 (iv)           the failure by the Bank to pay to Executive any material portion
of Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;
 
 (v)           the failure by the Bank to continue in effect any material
compensation or benefit plan in which Executive participated immediately prior
to a Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Bank to continue Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of compensation or benefits provided and the level of
Executive’s participation relative to other participants, as existed at the time
of the Change in Control;
 
 (vi)           the failure of the Bank to obtain a satisfactory agreement from
any successor to the Bank or the Company to fully assume the Bank’s and the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive; or
 
 (vii)           any other failure by the Bank or the Company to perform any
material obligation under, or breach by the Bank or the Company of any material
provision of, this Agreement; provided, however, that a forfeiture under
Section 10(f), (g), or (h) shall not constitute “Good Reason.”


(f) “Potential Change in Control.” For purposes of this Agreement, a “Potential
Change in Control” shall be deemed to have occurred if, during the term of this
Agreement:
 
 (i)           the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
 
 (ii)           any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or
 
 (iii)           the Boards adopt a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.


(g) “Specified Employee.” For purposes of this Agreement, a “Specified Employee”
shall mean an employee of the Bank, at a time when any stock of the Company is
publicly traded on an established securities market or otherwise, who
 
26

--------------------------------------------------------------------------------

 
 
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-1(i)(6).


9. Limitation on Change in Control Payments.


In the event that:


(a) the aggregate payments or benefits to be made to Executive pursuant to this
Agreement, together with other payments and benefits which Executive has a right
to receive from the Company or the Bank, which are deemed to be parachute
payments as defined in Section 280G of the Code (the “Termination Benefits”),
would be deemed to include an “excess parachute payment” under Section 280G of
the Code; and


(b) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times Executive’s “base amount,” as determined in accordance with said
Section 280G, and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (A) the amount of tax required to be paid by
Executive by Section 4999 of the Code and further minus (B) the product of the
Termination Benefits and the marginal rate of any applicable state and federal
income tax, then the Termination Benefits shall be reduced to the Non-Triggering
Amount. The reduction required hereby among the Termination Benefits shall be
allocated to the payments and benefits set forth in Sections 7(c), 7(d), 7(e),
and 7(f), as applicable, in the following order until the reduction is fully
accomplished: Subsection (ii), (iii) and (viii) of Sections 7(c), 7(d), 7(e),
and 7(f), as applicable. If, however, the reduction cannot be fully accomplished
after using the order in the prior sentence, the reduction shall be allocated to
any other remaining payments or benefits at the Bank’s discretion.


10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.


(a) Non-Competition. In consideration for the compensation and benefits provided
under this Agreement, including without limitation, the compensation and
benefits provided under Sections 7(e) and (f), without the consent in writing of
the Boards, Executive will not, at any time during the Term and for a period of
two years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
 
27

--------------------------------------------------------------------------------

 
advisor, or director) in any business of any savings bank, savings and loan
association, savings and loan holding company, bank, bank holding company, or
other institution engaged in the business of accepting deposits or making loans,
or any direct or indirect subsidiary or affiliate of any such entity, that
conducts business in any county in which the Company or the Bank maintains an
office as of Executive’s date of termination or had plans to open an office
within six months after Executive’s date of termination; (ii) induce any
customers of the Bank or any of its affiliates with whom Executive has had
contacts or relationships, directly or indirectly, during and within the scope
of his employment with the Bank, to curtail or cancel their business with the
Bank or any such affiliate; (iii) induce, or attempt to influence, any employee
of the Bank or any of its affiliates to terminate employment; or (iv) solicit,
hire or retain as an employee or independent contractor, or assist any third
party in the solicitation, hire, or retention as an employee or independent
contractor, any person who during the previous twelve months was an employee of
the Bank or any affiliate; provided, however, that activities engaged in by or
on behalf of the Bank are not restricted by this covenant. The provisions of
subparagraphs (i), (ii), (iii), and (iv) above are separate and distinct
commitments independent of each of the other subparagraphs. It is agreed that
the ownership of not more than one percent of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with clause
(i) of this Section 10(a).


(b) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, Executive will return to the Company or its affiliates all
documents and other media containing information belonging or relating to the
Bank and the Company or its affiliates.


(c) Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Bank and the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Bank or the Company or any subsidiary or
affiliate of the Bank or the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Bank and the Company, or any subsidiary or affiliate of the Company, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Boards or their representatives or counsel, or representatives or
counsel to the Bank or the Company, or any subsidiary or affiliate of the
Company, as requested. The Bank agrees to reimburse Executive, on an after tax
basis each calendar quarter, for all expenses actually incurred in connection
with his provision of testimony or assistance in accordance with the provisions
of Section 7(g) of this Agreement but not later than the last day of the year in
which the expense was incurred.
 
(d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing,
 
28

--------------------------------------------------------------------------------

 
orally, or otherwise, or take any action which may, directly or indirectly,
disparage the Bank or the Company or any of its subsidiaries or affiliates or
their respective officers, directors, employees, advisors, businesses or
reputations. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.


(e) Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination), that he will execute a general
release agreement, in substantially the form set forth in Attachment A to this
Agreement, releasing any and all claims arising out of Executive’s employment
other than enforcement of this Agreement and rights to indemnification under any
agreement, law, Bank or Company organizational document or policy, or otherwise.
The Bank will provide Executive with a copy of such release simultaneously with
or as soon as administratively practicable following the delivery of the notice
of termination provided in Sections 6 and 7 of this Agreement, but not later
than 21 days before (45 days before if Executive’s termination is part of an
exit incentive or other employment termination program offered to a group or
class of employees) Executive’s termination of employment. Executive shall
deliver the executed release to the Bank eight days before the date provided in
Section 7(g) of this Agreement for the payment of the termination payments and
benefits payable under Sections 6 and 7 of this Agreement.


(f) Forfeiture of Outstanding Options. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Boards (i) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(ii) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Boards (excluding Executive) at a meeting of the Boards
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than 30
days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Boards) finding that, in the good faith opinion of the Boards,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Boards subsequently make the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
at the date of the Boards’ determination and the aggregate exercise price paid
by Executive. Any such forfeiture shall apply to such options notwithstanding
any term or provision of any option agreement. In addition, options granted to
Executive on or after the Effective Date, and gains resulting from the exercise
of such options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.
 
29

--------------------------------------------------------------------------------

 
(g) Forfeiture of Certain Bonuses and Profits. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, Executive shall reimburse the Bank for (i) any bonus
or other incentive based or equity-based compensation received by Executive
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (ii) any profits
realized from the sale of securities of the Company during that 12-month period.


(h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement or the
SERP to the contrary notwithstanding, (i) any payments made pursuant to this
Agreement or the SERP shall be subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder; and (ii) payments
contemplated to be made by the Bank pursuant to this Agreement or the SERP shall
not be immediately payable to the extent such payments are barred or prohibited
by an action or order issued by the Connecticut Banking Commissioner or the
Federal Deposit Insurance Corporation.


(i) Survival. The provisions of this Section 10 shall survive the termination of
the Term and any termination or expiration of this Agreement.


11. Governing Law; Disputes.


(a) Governing Law. This Agreement and the rights and obligations of the Company,
the Bank and Executive are governed by and are to be construed, administered,
and enforced in accordance with the laws of the State of Connecticut, without
regard to conflicts of law principles. If under the governing law, any portion
of this Agreement is at any time deemed to be in conflict with any applicable
statute, rule, regulation, ordinance, or other principle of law, such portion
shall be deemed to be modified or altered to the extent necessary to conform
thereto or, if that is not possible, to be omitted therefrom. The invalidity of
any such portion shall not affect the force, effect, and validity of the
remaining portion thereof. If any court determines that any provision of
Section 10 of this Agreement is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations so as not to
subject Executive to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Bank shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject Executive to the payment of any tax penalty or interest
under Section 409A of the Code. If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to Executive for any
taxable year that is prior to the taxable year in which
 
30

--------------------------------------------------------------------------------

 
 
such payments and/or benefits are to be paid to Executive as a result of the
Agreement’s failure to comply with the requirements of Section 409A of the Code
and the Regulations, the applicable payment or benefit shall be paid immediately
to Executive to the extent such payment or benefit is required to be included in
income. If Executive becomes subject to any tax penalty or interest under
Section 409A of the Code by reason of this Agreement, the Bank shall reimburse
Executive on a fully grossed-up and after-tax basis for any such tax penalty or
interest (so that Executive is held economically harmless) ten business days
prior to the date such tax penalty or interest is due and payable by Executive
to the government.


(b) Reimbursement of Expenses in Enforcing Rights. Upon submission of invoices,
the Bank shall promptly pay or reimburse all reasonable costs and expenses
(including fees and disbursements of counsel and pension experts) incurred by
Executive or Executive’s surviving spouse in seeking to interpret this Agreement
or enforce rights pursuant to this Agreement or in any proceeding in connection
therewith brought by Executive or Executive’s surviving spouse, whether or not
Executive or Executive’s surviving spouse is ultimately successful in enforcing
such rights or in such proceeding; provided, however, that no reimbursement
shall be owed with respect to expenses relating to any unsuccessful assertion of
rights or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous, as determined in
accordance with Section 11(c) or a court having jurisdiction over the matter.
Any such payment or reimbursement shall be made on an after-tax basis each
calendar quarter for all costs and expenses actually incurred as provided in
this Section 11(b) and in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred.


(c) Dispute Resolution.
 
 (i)           Negotiation. The Bank and the Company (collectively, the
“Employer”) and Executive shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between the
Chairman of the Board of the Bank and Executive. Any party may give the other
party written notice of any dispute in accordance with the notice procedures set
forth in Section 12(d). Within 15 days after delivery of the notice, the
receiving party shall submit to the other, in accordance with the notice
procedures set forth in Section 12(d), a written response. The notice and
response shall include a statement of that party’s position and summary of
arguments supporting that position. Within 30 days after delivery of the initial
notice, the parties shall meet at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
dispute. All negotiations pursuant to this clause (i) are confidential and shall
be treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.
 
 (ii)           Mediation. If the dispute has not been resolved by negotiation
as provided herein within 45 days after delivery of the initial notice of
negotiation, or if the parties failed to meet within 30 days after delivery, the
parties shall endeavor to settle the dispute by mediation under the CPR
Mediation Procedure then currently in effect; provided, however, that if one
party fails to participate in the negotiation as provided herein, the other
party can initiate mediation prior to the expiration of the 45 days. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.
 
31

--------------------------------------------------------------------------------

 
 (iii)           Arbitration. Any dispute arising under or in connection with
this Agreement which has not been resolved by mediation as provided herein
within 45 days after initiation of the mediation procedure, shall be finally
resolved by arbitration in accordance with the CPR Rules for Non-Administered
Arbitration then currently in effect, by three independent and impartial
arbitrators, of whom each party shall designate one; provided, however, that if
one party fails to participate in either the negotiation or mediation as agreed
herein, the other party can commence arbitration prior to the expiration of the
time periods set forth above. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof. The place
of arbitration shall be Hartford, Connecticut. For purposes of entering any
judgment upon an award rendered by the arbitrators, the Company, the Bank and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company, the Bank and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to Section 11(b) of this Agreement, the Bank shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 11(c) in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11(c), Executive shall
be entitled to seek specific performance of Executive’s right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.
 
 (d) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 11 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Bank, except as otherwise provided in Sections
5(g), 6(d) and 7(g) of this Agreement (concerning interest payable with respect
to certain delayed payments that are subject to Section 409A of the Code).


12. Miscellaneous.


(a) Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Bank, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation
 
32

--------------------------------------------------------------------------------

 
and employee benefit plans of the Bank. This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto. Executive shall not be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under any prior agreements and
understandings or under any benefit or compensation plan of the Bank which are
in effect.


(b) Successors; Transferability. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.


As used in this Agreement, “Bank” and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Bank or the Company in which the corporate existence of the Bank or the
Company, as the case may be, continues, the ultimate parent company following
such acquisition. Subject to the foregoing, the Bank and the Company may
transfer and assign this Agreement and the Bank’s and the Company’s rights and
obligations hereunder. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c).


(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.
 
(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:
 
 
If to the Bank or the Company:



 
ROCKVILLE BANK

 
45 Glastonbury Ave.

 
Glastonbury, CT 06033

 
Att: Chair, Compensation Committee



 
33

--------------------------------------------------------------------------------

 
 
If to Executive:



 
William H. W. Crawford, IV

 
c/o Barry P. Taff, P.C.

 
Silver, Freedman & Taff, LLP

 
3299 K Street, N.W. Suite 100

 
Washington, DC 20007-4444



If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.


(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.


(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.


(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
 
(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment, and any compensation or benefits received from any other employment
of Executive shall not mitigate or reduce the obligations of the Bank and the
Company or the rights of Executive hereunder.


(i) Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.


(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Bank
and the Company and their successors and assigns.

 
34

--------------------------------------------------------------------------------

 
(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


(l)  162(m). The Executive acknowledges that the Company, a public company,
should be cognizant of and attempt to have compensation practices consistent
with best practices. Compliance with 162(m) of the Internal Revenue Code
concerning the income tax deductibility of incentive compensation to Company
executives is one such area that the Company intends to consider with the
involvement of Executive in the future. Accordingly, notwithstanding anything to
the contrary in this Agreement, Executive agrees that in the event any terms of
this Agreement concerning incentive compensation are inconsistent with the terms
of incentive plans adopted by the Company during the term of this Agreement that
are in compliance with 162(m), then the terms of such adopted incentive plans
shall control.


13. Indemnification.
All rights to indemnification by the Bank or the Company now existing in favor
of Executive as provided in the Bank’s and the Company’s Certificate of
Incorporation or By-laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date shall continue in full force and effect
from the Effective Date (including all periods after the expiration of the
Term), and the Bank and the Company shall also advance expenses for which
indemnification may be ultimately claimed as such expenses are incurred to the
fullest extent permitted under applicable law and in accordance with
Section 7(g); provided, however, that any determination required to be made with
respect to whether Executive’s conduct complies with the standards required to
be met as a condition of indemnification or advancement of expenses under
applicable law and the Bank’s or the Company’s Certificate of Incorporation,
By-laws, or other agreement shall be made by independent counsel mutually
acceptable to Executive and the Company (except to the extent otherwise required
by law). After the date hereof, the Bank and the Company shall not amend its
Certificate of Incorporation or By-laws or any agreement in any manner which
adversely affects the rights of Executive to indemnification thereunder. Any
provision contained herein notwithstanding, this Agreement shall not limit or
reduce any rights of Executive to indemnification pursuant to applicable law. In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the date of execution of this Agreement.










[Signature Page Follows]


 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank and the
Company have each caused this instrument to be duly executed this 14th day of
November, 2013.
 
ROCKVILLE BANK




By: /s/ Kristen Johnson
Name: Kristen Johnson
Chairman, Compensation Committee
 


ROCKVILLE FINANCIAL, INC.




By: /s/ Kristen Johnson
Name: Kristen Johnson
Chairman, Compensation Committee
 
 






/s/ William H.W. Crawford, IV
William H.W. Crawford, IV 
 
 
36

--------------------------------------------------------------------------------

 
ATTACHMENT A
RELEASE


We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.


In consideration for the benefits provided under your Employment Agreement with
Rockville Financial, Inc. and Rockville Bank (the “Employment Agreement”), and
more specifically enumerated in Exhibit 1 hereto, by your signature below, you,
for yourself and on behalf of your heirs, executors, agents, representatives,
successors and assigns, hereby release and forever discharge the Rockville
Financial, Inc., its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, successors and assigns (hereinafter “those
associated with the Company”) with respect to any and all claims, demands,
actions and liabilities, whether in law or equity, which you may have against
the Company or those associated with the Company of whatever kind, including but
not limited to those arising out of your employment with the Company or the
termination of that employment. You agree that this release covers, but is not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq., and any
other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.
This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.
Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to benefits under the
Company’s benefit plans; or (iv) your right to enforce this Release.
 
By signing this Release, you further agree as follows:


i. You have read this Release carefully and fully understand its terms;

 
37

--------------------------------------------------------------------------------

 
ii. You have had at least twenty-one (21) days to consider the terms of the
Release;


iii. You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;


iv. You have been advised to seek legal counsel and have had an opportunity to
do so;


v. You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and


vi. Your agreement to the terms set forth above is voluntary.
 


Name:  _____________________________


Signature: __________________________     Date:  __________________________
 
Received By: ________________________    Date:  __________________________
 
 
38

--------------------------------------------------------------------------------




